Dear Mayor Pierce:
You have asked this office to advise you whether the City of Monroe, which has a population of less than 100,000, is legally required to invite bids for a fiscal agency contract from all banks located within the municipality.
LSA-R.S. 39:1217.1 governs our response and pertinently provides:
 Any depositing authority located in a parish or municipality with a population of less than one hundred thousand shall generally be exempt from the provisions of R.S. 39:1211 through 1242; however, such a depositing authority shall satisfy the security requirements of those Sections and of any other applicable state or federal laws or regulations. All funds except demand deposits, under the control of such depositing authorities shall be placed in interest bearing accounts at an interest rate of not less than twenty-five percent below the discount treasury bill rate with regard to treasury bills of comparable maturity on deposit within the parish or municipality, in state banks, national banks, or investments in obligations guaranteed by the federal government. (Emphasis added).
As the City of Monroe is a "depositing authority" as defined by LSA-R.S. 39:1211, such entity is only required to "satisfy the security requirements of those Sections and of any other applicable state or federal laws or regulations." In accord is Attorney General Opinion 92-397, a copy of which is attached.
Very truly yours,
                                 RICHARD P. IEYOUB ATTORNEY GENERAL
                                 BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams